16 So. 3d 304 (2009)
Douglas CHERRY, Jr., Appellant,
v.
STATE of Florida, Appellee.
No. 1D08-6084.
District Court of Appeal of Florida, First District.
August 27, 2009.
Nancy A. Daniels, Public Defender, and Phil S. Patterson, Assistant Public Defender, Tallahassee, for Appellant.
Bill McCollum, Attorney General; Giselle Denise Lylen and Brooke Poland, Assistant Attorneys General, Tallahassee, for Appellee.
PER CURIAM.
Appellee's motion to dismiss, filed June 8, 2009, is granted. This appeal is hereby dismissed as moot.
BENTON, THOMAS, and CLARK, JJ., concur.